DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/19/2020, with respect to the 112(b) rejection of claims 7 & 17 have been fully considered and are persuasive.  The 112(b) rejections have been withdrawn. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jeffrey Killian on 02/24/2021.
The application has been amended as follows: 
1.	A pilger rolling mill for working a hollow into a tube comprising:
		a first roll stand mounted linearly movable in a direction of motion, 
	wherein two rollers are pivotably mounted on shafts on the roll stand for working the hollow into the tube,
	wherein, on one of the shafts, one of the rollers is arranged [[on a shaft]] with a drive gear and wherein the drive gear [[cogs with]] engages in a fixed gear rack, and
	wherein the gear rack is attached to a gear rack holder such that a translational motion of the roll stand causes a rotational motion of the drive gear and the roller; and
		a crank drive connected to the roll stand,
	wherein the crank drive transforms a rotational motion of a motor drive by a connecting rod into an oscillating translational motion of the roll stand during operation of the pilger rolling mill, 

	wherein the gear rack holder is arranged in a way that the gear rack is attachable at the gear rack holder at least at two positions that are separated from each other in a direction parallel to the shafts of the rollers.

4.	The pilger rolling mill according to claim 1, wherein the gear rack holder is a first gear rack holder, the gear rack is a first gear rack, and the drive gear is a first drive gear,
	wherein the pilger rolling mill further comprises [[two]] a second gear rack attached to a second gear rack holder [[holders]], [[and]]
	wherein [[with gear racks mounted on these]] the first and second gear rack holders [[arranged]] have a mirror [[symmetrically]] symmetrical arrangement with respect to a reference plane [[being]] that is perpendicular to the shafts of the two rollers,
	wherein [[the shaft of one of the two rollers carries]] a second drive gear is arranged on the one shaft with the first drive gear [[on each side of the respective reference plane]],
	wherein [[both]] each of the first and second drive gears engage with a respective one of the first and second gear racks [[each]], and
	wherein a cylindrical axis of the hollow receivable between the rollers, lies within the reference plane.

6.	A pilger rolling mill for working a hollow into a tube comprising:
		a first roll stand mounted linearly movable in a direction of motion, 
	wherein two rollers are pivotably mounted on shafts on the roll stand for working the hollow into the tube,

	wherein the gear rack is attached to a gear rack holder such that a translational motion of the roll stand causes a rotational motion of the drive gear and the roller; and
		a crank drive connected to the roll stand,
	wherein the crank drive transforms a rotational motion of a motor drive by a connecting rod into an oscillating translational motion of the roll stand during operation of the pilger rolling mill,
	wherein the gear rack holder is arranged in a way that the first roll stand with a first dimension is exchangeable by a second roll stand with a second dimension being different from the first dimension,
	wherein the gear rack holder is pivotably mounted with respect to an axis being parallel to the direction of motion of the roll stand, and
	wherein the gear rack holder is hydraulically bracable in a direction perpendicular to the shafts of the rollers, such that the gear rack holder absorbs forces acting in a direction parallel to [[the]] a reference plane that is perpendicular to the shafts of the two rollers during operation of the pilger rolling mill.

7.	The pilger rolling mill according to claim 1, wherein the gear rack holder is a first gear rack holder and the first gear rack holder or parts thereof is exchangeable by a second gear rack holder or parts thereof, such that the gear rack is attachable to either the first gear rack holder or the second gear rack holder at least at two positions being separated from each other in [[a]] the direction parallel to the shafts of the rollers.

14.	The pilger rolling mill according to claim 1, wherein the pilger rolling mill comprises a compensation shaft with a co-rotating balance mass,

	wherein the balance mass is arranged in a way that it compensates or almost compensates first order moments conducted by the first roll stand, which is placed in the pilger rolling mill, and
	wherein a mass of the first roll stand is smaller than a mass of the second roll stand.

15.	The pilger rolling mill according to claim 1, wherein a crank shaft of the crank drive comprises a first co-rotating balance mass,
	wherein the pilger rolling mill comprises a compensation shaft with a second co-rotating balance mass,
	wherein the crank shaft and the compensation shaft are effectively connected in a way that the compensation shaft rotates at double angular velocity of the crank shaft during operation of the [[cold]] pilger rolling mill,
	wherein the first co-rotating balance mass and the second co-rotating balance mass is arranged are each arranged in a way to compensate or almost compensate first order moments conducted by the first roll stand, which is placed in the pilger rolling mill, and
	wherein a mass of the first roll stand is smaller than a mass of the second roll stand.

20.	The pilger rolling mill according to claim 1, wherein the gear rack holder is pivotably mounted with respect to an axis being parallel to the direction of motion of the roll stand, and
	wherein the gear rack holder is hydraulically bracable in a direction perpendicular to the shafts of the rollers, such that the gear rack holder absorbs forces acting in a direction parallel a reference plane that is perpendicular to the shafts of the two rollers during operation of the pilger rolling mill.

Allowable Subject Matter
Claims 1 & 3-21 allowed as amended above.

The following is an examiner’s statement of reasons for allowance:
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, it is the opinion of the Examiner that the prior art of record neither renders anticipates nor renders obvious a pilger rolling mill for working a hollow into a tube comprising: a first roll stand mounted linearly movable in a direction of motion, wherein two rollers are pivotably mounted on shafts on the roll stand for working the hollow into the tube, wherein one of the rollers is arranged on a shaft with a drive gear and wherein the drive gear engages in a fixed gear rack, and wherein the gear rack is attached to a gear rack holder such that a translational motion of the roll stand causes a rotational motion of the drive gear and the roller; and a crank drive connected to the roll stand, wherein the crank drive transforms a rotational motion of a motor drive by a connecting rod into an oscillating translational motion of the roll stand during operation of the pilger rolling mill, wherein the gear rack holder is arranged in a way that the first roll stand with a first dimension is exchangeable by a second roll stand with a second dimension being different from the first dimension, and wherein the gear rack holder is arranged in a way that the gear rack is attachable at the gear rack holder at at least two positions that are separated from each other in a direction parallel to the shafts of the rollers. Searching by the examiner yielded the following prior art:
The closest prior art, Larsson (US 2537356, hereafter Larsson), discloses a pilger rolling mill (Fig. 1) for working a hollow into a tube (Fig. 1, Element 30) comprising: a first roll stand (Fig. 4, Element 2) 
	Larsson does not disclose that the roll stand (Fig. 4, Element 2) is exchangeable by a second roll stand with a second dimension being different from the first dimension. However, Poloni, in the same field of roll stands, teaches roll stands (Fig. 2, Elements 30 & 30’) which are removable in order to repair the roll stand and/or to allow for the replacement of roller assemblies (Fig. 6, Element 14) and additional equipment on the roll stand (Col. 3, Lines 277-44). It would have been obvious to one skilled in the art prior to the effective filing date to have made the roll stand of Larsson exchangeable in order to allow for the repair of the roll stand as well as the replacement of rollers and other equipment.
	The modified Larsson does not disclose that the exchangeable roll stand would have a different dimension from the previous first roll stand. However, Eddens, in the same field of pilger rolling mills, teaches that the rollers on roll stands can be replaced by rollers of lesser or greater diameter ([0004-0005]) in order to allow for different dimensions of tubes to be worked by the new rollers as well having a roll stand with exchangeable rollers ([0012]). It would have been obvious to one skilled in the art prior to the effective filing date to have configured the exchangeable roll stand of the modified Larsson to use 
Larsson alone, or in combination with any other prior art, does not anticipate or render obvious a gear rack which is attachable at a gear rack holder at at least two positions separated from each other in a direction parallel to the shafts of the rollers.

Regarding Claim 5 it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious the gear rack holder is mounted pivotably away from the roll stand with respect to an axis being parallel to the direction of motion of the roll stand, such that a fast exchange of the roll stand is enabled.
Searching by the Examiner yielded the following prior art:
The closest prior art, Larsson, discloses the use of a toothed gear rack (Fig. 2, Element 10) mounted on a gear rack holder (Fig. 2, Element 1). Larsson does not disclose that the gear rack holder can be pivotable away from the roll stand.
A further prior art, Skardal (US 2738682, hereafter Skardal), teaches a gear rack (Fig. 3, Element 17) which is pivotable away from a drive gear (Fig. 3, Element 16). However, it does not teach that the gear rack would be pivotable away from the drive gear with respect to an axis being parallel to the direction of motion of the roll stand (in the direction of the axis of the drive gear).

Regarding Claim 6 it is the opinion of the Examiner that the prior art of record neither renders anticipates nor renders obvious the gear rack holder is mounted pivotably away from the roll stand with respect to an axis being parallel to the direction of motion of the roll stand, wherein the gear rack holder is hydraulically bracable in a direction perpendicular to the shafts of the rollers, such that the gear rack 
Searching by the Examiner yielded the following prior art:
The closest prior art, Larsson, discloses the use of a toothed gear rack (Fig. 2, Element 10) mounted on a gear rack holder (Fig. 2, Element 1). Larsson does not disclose that the gear rack holder can be pivotable away from the roll stand.
A further prior art, Skardal (US 2738682, hereafter Skardal), teaches a gear rack (Fig. 3, Element 17) which is pivotable away from a drive gear (Fig. 3, Element 16). However, it does not teach that the gear rack would be pivotable away from the drive gear with respect to an axis being parallel to the direction of motion of the roll stand (in the direction of the axis of the drive gear).

Regarding Claim 21, it is the opinion of the Examiner that the prior art of record neither renders anticipates nor renders obvious a pilger rolling mill for working a hollow into a tube comprising: a first roll stand mounted linearly movable in a direction of motion, wherein two rollers are pivotably mounted on shafts on the roll stand for working the hollow into the tube, wherein one of the rollers is arranged on a shaft with a drive gear and wherein the drive gear engages in a fixed gear rack, and wherein the gear rack is attached to a gear rack holder such that a translational motion of the roll stand causes a rotational motion of the drive gear and the roller; and a crank drive connected to the roll stand, wherein the crank drive transforms a rotational motion of a motor drive by a connecting rod into an oscillating translational motion of the roll stand during operation of the pilger rolling mill, wherein the gear rack holder is arranged in a way that the first roll stand with a first dimension is exchangeable by a second roll stand with a second dimension being different from the first dimension, and wherein the gear rack holder is arranged in a way that the gear rack is attachable at the gear rack holder at at least two 
The closest prior art, Larsson (US 2537356, hereafter Larsson), discloses a pilger rolling mill (Fig. 1) for working a hollow into a tube (Fig. 1, Element 30) comprising: a first roll stand (Fig. 4, Element 2) mounted linearly movable in a direction of motion, wherein two rollers (Fig. 2, Element 7) are pivotably mounted on shafts (Annotated Fig. 1, Elements A & B) on the roll stand (Fig. 4, Element 2) for working the hollow into the tube (Fig. 1, Element 30), wherein one of the rollers (Fig. 2, Element 7) is arranged on a shaft (Annotated Fig. 1, Element A) with a drive gear (Fig. 2, Element 11) and wherein the drive gear (Fig. 2, Element 11) cogs with a fixed gear rack (Fig. 2, Element 10), and wherein the gear rack (Fig. 2, Element 10) is attached to a gear rack holder (Fig. 2, Element 1) such that a translational motion of the roll stand (Fig. 4, Element 2) causes a rotational motion of the drive gear (Fig. 2, Element 11) and the roller (Fig. 2, Element 7), a crank drive (Fig. 1, Element 5) connected to the roll stand (Fig. 4, Element 2), wherein the crank drive (Fig. 1, Element 5) transforms a rotational motion of a motor (Col. 1, Lines 51 & 52) drive by a connecting rod (Fig. 1, Element 6) into an oscillating translational motion of the roll stand (Fig. 4, Element 2) during operation of the pilger rolling mill.
	Larsson does not disclose that the roll stand (Fig. 4, Element 2) is exchangeable by a second roll stand with a second dimension being different from the first dimension. However, Poloni, in the same field of roll stands, teaches roll stands (Fig. 2, Elements 30 & 30’) which are removable in order to repair the roll stand and/or to allow for the replacement of roller assemblies (Fig. 6, Element 14) and additional equipment on the roll stand (Col. 3, Lines 277-44). It would have been obvious to one skilled in the art prior to the effective filing date to have made the roll stand of Larsson exchangeable in order to allow for the repair of the roll stand as well as the replacement of rollers and other equipment.
	The modified Larsson does not disclose that the exchangeable roll stand would have a different dimension from the previous first roll stand. However, Eddens, in the same field of pilger rolling mills, 
Larsson alone, or in combination with any other prior art, does not anticipate or render obvious a gear rack which is attachable at a gear rack holder at at least two positions separated from each other in a direction parallel to an axial direction of axes the shafts of the two rollers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays 07:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DYLAN SCHOMMER/               Examiner, Art Unit 3725                                                                                                                                                                                         

/ADAM J EISEMAN/               Supervisory Patent Examiner, Art Unit 3725